


Exhibit 10.10

 

Execution Version

 

DIRECTOR NOMINATION AGREEMENT

 

DIRECTOR NOMINATION AGREEMENT, dated as of February    , 2011 (this
“Agreement”), by and among BankUnited, Inc., a Delaware corporation (the
“Company”), John A. Kanas (“Kanas”) and the entities listed under the headings
“WL Ross Group”, “Carlyle Group”, “Centerbridge Group” and “Blackstone Group” on
Schedule A hereto (each, respectively, an “Investor Group”, which respective
terms shall include Affiliates of the foregoing who receive any shares of Common
Stock (as defined below) from any entity comprising a part of such respective
Investor Group).

 

WHEREAS, the Company has determined that it is in its best interests to effect
an initial public offering (“IPO”) of shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”); and

 

WHEREAS, in connection with the IPO, the Company desires to agree with Kanas and
each of the Investor Groups and each of Kanas and each Investor Group, severally
and not jointly, desire to enter into this Agreement with the Company, setting
forth certain rights and obligations with respect to the nomination of directors
to the Board of Directors of the Company (the “Board”) and other matters
relating to the Board and boards of directors of subsidiaries of the Company
from and after the IPO.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

Section 1                                               Definitions. As used in
this Agreement, the following terms shall have the meanings ascribed to them
below:

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

 

“Bank” means BankUnited, a federal savings association, or any successor
thereof.

 

“Bylaws” means the Amended and Restated By-Laws of the Company, as may be
amended from time to time.

 

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended from time to time.

 

“Management Stockholder” means each of John Adam Kanas, Rajinder Pal Singh,
Douglas Pauls, John Bohlsen and each Affiliate of each such Person that receives
shares of Common Stock upon transfer by such Person or any Affiliate transferee
thereof.

 

1

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary of the Company which (together with
its Subsidiaries) represents 10% or more of the revenues for the trailing four
quarters, or, on a book value basis, the assets, of the Company and its
Subsidiaries, taken as a whole.

 

“Original Amount” means, as it relates to any Investor Group, the aggregate
number of shares of Common Stock held by such Investor Group (or any of its
Affiliates) on the date hereof (after giving effect to the reorganization
transaction described in the Registration Statement on Form S-1 (File
No. 333-170203) relating to the IPO, but prior to giving effect to the sale of
shares to be effected pursuant to the IPO), as such number may be adjusted from
time to time for any reorganization, recapitalization, stock dividend, stock
split, reverse stock split or other similar changes in the Company’s
capitalization.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Subsidiary” means, of any Person, any other Person (a) in which it directly or
indirectly owns at least 50% of such Person’s voting capital securities,
(b) with which it is required to be consolidated under U.S. generally accepted
accounting principles.

 

Section 2                                               Board Number; Board
Nomination.

 

(a)                        For so long as the Blackstone Group beneficially owns
a number of shares of Common Stock that represents at least 40% of the Original
Amount of the Blackstone Group (as such number may be adjusted from time to time
for any reorganization, recapitalization, stock dividend, stock split, reverse
stock split or other similar changes in the Company’s capitalization), the
Company shall, and shall use its best efforts to cause the Board, whether acting
through the Nominating and Corporate Governance Committee of the Board or
otherwise, to, include in the slate of nominees recommended to stockholders of
the Company (the “Stockholders”) for election as a director at any annual or
special meeting of the Stockholders (or, if permitted, by any action by written
consent of the Stockholders) at or by which directors of the Company are to be
elected, one individual identified in advance by the Blackstone Group (the
“Blackstone Nominee”).

 

(b)                       For so long as the WL Ross Group beneficially owns an
amount of Common Stock that represents at least 40% of the Original Amount of
the WL Ross Group (as such number may be adjusted from time to time for any
reorganization, recapitalization, stock dividend, stock split, reverse stock
split or other similar changes in the Company’s capitalization), the Company
shall, and shall use its best efforts to cause the Board, whether acting through
the Nominating and Corporate Governance Committee of the Board or otherwise, to,
include in the slate of nominees recommended to Stockholders for election as a
director at any annual or special meeting of the Stockholders (or, if permitted,
by any action by written consent of the Stockholders) at or pursuant to which
directors of the Company are to be elected, one individual identified in advance
by the WL Ross Group (the “WL Ross Nominee”).

 

2

--------------------------------------------------------------------------------


 

(c)                        For so long as the Carlyle Group beneficially owns an
amount of Common Stock that represents at least 40% of the Original Amount of
the Carlyle Group (as such number may be adjusted from time to time for any
reorganization, recapitalization, stock dividend, stock split, reverse stock
split or other similar changes in the Company’s capitalization), the Company
shall, and shall use its best efforts to cause the Board, whether acting through
the Nominating and Corporate Governance Committee of the Board or otherwise, to,
include in the slate of nominees recommended to Stockholders for election as a
director at any annual or special meeting of the Stockholders (or, if permitted,
by any action by written consent of the Stockholders) at or pursuant to which
directors of the Company are to be elected, one individual identified in advance
by the Carlyle Group (the “Carlyle Nominee”).

 

(d)                       For so long as the Centerbridge Group beneficially
owns an amount of Common Stock that represents at least 40% of the Original
Amount of the Centerbridge Group (as such number may be adjusted may be adjusted
from time to time for any reorganization, recapitalization, stock dividend,
stock split, reverse stock split or other similar changes in the Company’s
capitalization), the Company shall, and shall use its best efforts to cause the
Board, whether acting through the Nominating and Corporate Governance Committee
of the Board or otherwise, to, include in the slate of nominees recommended to
Stockholders for election as a director at any annual or special meeting of the
Stockholders (or, if permitted, by any action by written consent of the
Stockholders) at or pursuant to which directors of the Company are to be
elected, one individual identified in advance by the Centerbridge Group (the
“Centerbridge Nominee,” and together with the Blackstone Nominee, the WL Ross
Nominee and the Carlyle Nominee, the “Investor Nominees” and each, an “Investor
Nominee”).

 

(e)                        For so long as Kanas serves as the Chief Executive
Officer of the Company, the Company shall, and shall use its best efforts to
cause the Board, whether acting through the Nominating and Corporate Governance
Committee of the Board or otherwise, to, include in the slate of nominees
recommended to Stockholders for election as a director at any annual or special
meeting of the Stockholders (or, if permitted, by any action by written consent
of the Stockholders) at or pursuant to which directors of the Company are to be
elected, two individuals (one of whom shall be Kanas) identified in advance by
Kanas (the “Kanas Nominees”).

 

(f)                          Vacancies arising through the death, resignation or
removal of an Investor Nominee or Kanas Nominee, as applicable, who were
nominated to the Board pursuant to this Section 2, may be filled by the Board
only with an Investor Nominee or Kanas Nominee, as applicable, and the director
so chosen shall hold office until the next election and until his or her
successor is duly elected and qualified, or until his or her earlier death,
resignation or removal.

 

(g)                       The Company shall use its best efforts to ensure that
at all times following the date hereof and while this Agreement remains in
effect that the Board shall be comprised of Investor Nominees nominated by each
Investor Group which is then entitled to nominate an Investor Nominee pursuant
to this Section 2, Kanas Nominees to the extent Kanas is then entitled to
nominate Kanas Nominees pursuant to this Section 2 and only such other directors
as are then eligible to serve in accordance with this Agreement and are elected
or appointed pursuant to applicable law and the Certificate of Incorporation and
Bylaws.  Each Investor Nominee and Kanas Nominee shall be the nominees of the
Company and the Nominating and Governance

 

3

--------------------------------------------------------------------------------


 

Committee of the Board and the Company shall solicit proxies for each of such
nominees to the same extent it does for any other nominees of the Company to the
Board.

 

(h)                       Notwithstanding the provisions of this Section 2,
neither Kanas nor any Investor Group shall be entitled to designate a Person as
a nominee to the Board upon a written determination by the Nominating and
Corporate Governance Committee of the Company (which determination shall set
forth in writing reasonable grounds for such determination) that such Person
would not be qualified under any applicable law, rule or regulation to serve as
a director of the Company. In such an event, Kanas or such Investor Group shall
be entitled to select a Person as a replacement nominee and the Company shall
use its best efforts to cause such Person to be nominated as the Kanas Nominee
or the Investor Nominee of the relevant Investor Group, as the case may be, at
the same meeting (or, if permitted, pursuant to the same action by written
consent of the Stockholders) as such initial Person was to be nominated.  Other
than with respect to the issue set forth in the preceding sentence, neither the
Company nor any other party to this Agreement shall have the right to object to
any Investor Nominee or Kanas Nominee.

 

(i)                           So long as an Investor Group holds an amount of
Common Stock that represents at least 40% of the Original Amount of such
Investor Group (as such number may be adjusted from time to time for any
reorganization, recapitalization, stock dividend, stock split, reverse stock
split or other similar changes in the Company’s capitalization), the Company
shall notify such Investor Group in writing of the date on which proxy materials
are expected to be mailed by the Company in connection with an election of
directors at an annual or special meeting of the Stockholders (and the Company
shall deliver such notice at least 60 days (or such shorter period to which any
Investor Group consents, which consent need not be in writing) prior to such
expected mailing date or such earlier date as may be specified by the Company
reasonably in advance of such earlier delivery date on the basis that such
earlier delivery is necessary so as to ensure that such nominee may be included
in such proxy materials at the time such proxy materials are mailed). The
Company shall provide each such Investor Group with a reasonable opportunity to
review and provide comments on any portion of the proxy materials relating to
the Investor Nominee of such Investor Group or the rights and obligations
provided under this Agreement and to discuss any such comments with the Company.

 

(j)                           Without limiting the nomination rights set forth
above, and in addition thereto, for so long as an Investor Group holds a number
of shares of Common Stock that represents at least 5% of the outstanding Common
Stock, such Investor Group shall have the right, exercisable by delivering
written notice to the Company, to designate a non-voting observer to attend any
meetings of the Board (or committees thereof); provided, however, that the
chairperson of such meeting shall have the right to cause any non-voting
observer to leave any such meeting of the Board (or committee thereof) for such
period as the chairperson of such meeting may specify.  Notice of meetings of
the Board (or committees thereof) shall be furnished to each non-voting observer
no later than, and using the same form of communication as, notice of meetings
of the Board are furnished to directors in accordance with the Bylaws.

 

(k)                        In the event that any Investor Group loses its
respective right to nominate an Investor Nominee pursuant to this Agreement by
virtue of ceasing to hold the requisite number of shares of Common Stock, such
Investor Group shall use its best efforts to cause its

 

4

--------------------------------------------------------------------------------


 

Investor Nominee to resign from the Board immediately prior to such time as a
replacement director is nominated or elected by the Board or the Company’s
stockholders.  In the event Kanas shall cease to be the Chief Executive Officer
of the Company or any of its Subsidiaries, then Kanas shall resign from the
Board and the Company and Kanas shall use their respective best efforts to cause
the other Kanas Nominee to immediately resign from the Board.

 

(l)                           So long as this Agreement shall remain in effect,
subject to applicable legal requirements, the Bylaws and the Certificate of
Incorporation shall accommodate and be subject to and not in any respect
conflict with the rights and obligations set forth herein.

 

Section 3.                                            Subsidiary Boards.

 

(a)                        The composition of the Board of Directors of the Bank
shall be the same as the composition of the Board.

 

(b)                       So long as an Investor Group holds an amount of Common
Stock that represents at least 40% of the Original Amount of such Investor Group
(as such number may be adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar changes in the Company’s capitalization), such Investor Group shall have
the right to appoint a member of the Board of Directors of each Material
Subsidiary.

 

Section 4.                                            Miscellaneous.

 

(c)                        Avoidance of Cross-Guaranty Liability.  Neither the
Company nor any party hereto shall take, permit or allow any action that would
cause the Company or any Subsidiary to become a “commonly controlled insured
depository institution” (as that term is defined and interpreted for purposes of
12 U.S.C. § 1815(e), as may be amended or supplemented from time to time, and
any successor thereto) with respect to any institution that is not a direct or
indirect Subsidiary of the Company.  Each party hereto that breaches its
obligations under this Section 4(a) or that believes it is reasonably likely to
breach such obligation, shall immediately notify the other parties hereto and
the Company and shall cooperate in good faith with the Board promptly to take
such actions as are necessary to cure or avoid such breach.

 

(d)                       Governing Law. This Agreement and the rights and
obligations of the parties hereunder and the Persons subject hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof.

 

(e)                        Certain Adjustments. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
shares of capital stock of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for, or in substitution for the shares of
Common Stock, by combination, recapitalization, reclassification, merger,
consolidation or otherwise and the term “Common Stock” shall include all such
other securities.

 

(f)                          Enforcement. Each of the parties agrees that in the
event of a breach of any provision of this Agreement, the aggrieved party may
elect to institute and prosecute

 

5

--------------------------------------------------------------------------------


 

proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which any party hereto may have. Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts in New York for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the subject matter hereof.
Subject to applicable law, each party hereto hereby consents to service of
process made in accordance with Section 4(g).

 

(g)                       Successors and Assigns. Except as otherwise provided
herein, the provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns. Each party hereto that is a member of an
Investor Group may assign its rights and obligations hereunder, in whole or in
part, to any other member of such Investor Group in connection with a transfer
of shares of Common Stock to such member; provided, however, that each Investor
Group shall have the right to designate only one Investor Nominee and one Board
observer as set forth in Section 2 hereof, and such rights shall be exercised
collectively by the members of such Investor Group.

 

(h)                       Entire Agreement; Termination. This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and supersedes all prior oral or
written (and all contemporaneous oral) agreements or understandings with respect
to the subject matter hereof.  This Agreement shall terminate and be of no
further force and effect at such time as each Investor Group ceases to
beneficially own at least 5.0% of the total number of shares of Common Stock
outstanding and Kanas ceases to be the Chief Executive Officer of the Company. 
This Agreement shall cease to be binding or effective against any Investor Group
(except with respect to such Investor Group’s obligations relating to the
resignation of its Investor Nominee), and such Investor Group shall cease to
have any rights hereunder, at such time as such Investor Group ceases to
beneficially own at least 5.0% of the total number of shares of Common Stock
outstanding, and this Agreement shall cease to be binding upon Kanas (except
with respect to Kanas’s obligations relating to the resignation of the Kanas
Nominees), and Kanas shall cease to have any rights hereunder, at such time as
Kanas ceases to be the Chief Executive Officer of the Company or any Subsidiary.

 

(i)                           Notices. All notices, requests, demands, waivers
and other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery or (d) sent by fax, as set
forth on Schedule B hereto (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof).  All such
notices, requests, demands, waivers and other communications shall be deemed to
have been received by (w) if by personal delivery, on the day delivered, (x) if
by certified or registered mail, on the fifth business day after the mailing
thereof, (y) if by next-day or overnight mail or delivery, on the day delivered,
or (z) if by fax, on the day delivered, provided that such delivery is
confirmed.

 

(j)                           Waiver. Waiver by any party hereto of any breach
or default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any

 

6

--------------------------------------------------------------------------------


 

provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party to assert its or his or
her rights hereunder on any occasion or series of occasions.

 

(k)                        Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

(l)                           Headings. The headings to sections in this
Agreement are for the convenience of the parties only and shall not control or
affect the meaning or construction of any provision hereof.

 

(m)                     Invalidity of Provision. The invalidity or
unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of this Agreement, including
that provision, in any other jurisdiction.

 

(n)                       Amendments and Waivers. The provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived or modified, with and only with an
agreement or consent in writing signed by each of the parties hereto who then
have rights hereunder pursuant to Section 4(f) hereof.

 

(o)                       Further Assurances. Each party hereto shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments
and documents as any other party hereto or Person subject hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement.

 

(p)                       Third Party Beneficiaries.  This Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been signed by each of the parties hereto,
and shall be effective as of the date first above written.

 

 

 

BANKUNITED, INC.

 

 

 

 

 

By:

/s/ John Kanas

 

Name:

John Kanas

 

Title:

Chairman, President and

 

 

Chief Executive Officer

 

 

 

 

JOHN A. KANAS

 

 

 

/s/ John Kanas

 

John A. Kanas

 

 

 

 

 

WLR RECOVERY FUND IV, L.P.

 

By: WLR Recovery Associates IV LLC

 

Its General Partner

 

 

 

By: WL Ross Group, L.P.

 

its Managing Member

 

 

 

By: El Vedado, LLC

 

Its General Partner

 

 

 

By

/s/ William L. Ross

 

Name:

 

Title:

 

 

 

 

 

WLR IV PARALLEL ESC, L.P.

 

By: WLR Recovery Associates IV LLC

 

Its Attorney-in-fact

 

 

 

By: WL Ross Group, L.P.

 

its Managing Member

 

 

 

By: El Vedado, LLC

 

Its General Partner

 

 

 

By

/s/ William L. Ross

 

Name:

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

WLR/GS Master Co-Investment, L.P.

 

By: WLR Master Co-Investment GP LLC

 

Its General Partner

 

 

 

By

/s/ William L. Ross

 

Name:

 

Title:

 

 

 

 

 

CARLYLE PARTNERS V, L.P.

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Managing Director

 

9

--------------------------------------------------------------------------------


 

 

CARLYLE PARTNERS V-A, L.P.

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Managing Director

 

 

 

 

 

CP V COINVESTMENT A, L.P.

 

 

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Managing Director

 

10

--------------------------------------------------------------------------------


 

 

CP V COINVESTMENT B, L.P.

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Managing Director

 

 

 

 

 

CARLYLE STRATEGIC PARTNERS II, L.P.

 

 

 

 

By:

CSP II GENERAL PARTNER, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP CSP II, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Director

 

11

--------------------------------------------------------------------------------

 

 

CSP II CO-INVESTMENT, L.P.

 

 

By:

CSP II GENERAL PARTNER, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP CSP II, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Director

 

 

 

 

 

 

 

CARLYLE FINANCIAL SERVICES BU, L.P.

 

 

 

 

By:

TCG FINANCIAL SERVICES L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

CARLYLE FINANCIAL SERVICES, LTD., its general partner

 

 

 

 

 

By:

/s/ Daniel A D’Aniello

 

Name:

Daniel A D’Aniello

 

Title:

Director

 

 

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/ Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

12

--------------------------------------------------------------------------------


 

 

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/ Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/ Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

 

 

 

 

 

CB BU INVESTORS, L.L.C.

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/ Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

13

--------------------------------------------------------------------------------


 

 

CB BU INVESTORS II, L.L.C.

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

CB BU INVESTORS III, L.L.C.

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

By:

/s/ Lance West

 

Name:

Lance West

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS V L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

Name:

Chinh E. Chu

 

Title:

Senior Managing Director

 

14

--------------------------------------------------------------------------------


 

 

BLACKSTONE CAPITAL PARTNERS V-AC L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

Name:

Chinh E. Chu

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P.

 

 

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

Name:

Chinh E. Chu

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.

 

 

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

Name:

Chinh E. Chu

 

Title:

Senior Managing Director

 

15

--------------------------------------------------------------------------------

 

SCHEDULE A

 

 

Names of Members of Investor Groups

 

“WL Ross Group”

 

WLR Recovery Fund IV, L.P., a Delaware limited partnership

WLR IV Parallel ESC, L.P., a Delaware limited partnership

WLR/GS Master Co-Investment, L.P.

 

“Carlyle Group”

 

Carlyle Partners V, L.P., a Delaware limited partnership

Carlyle Partners V-A, L.P., a Delaware limited partnership

CP V Coinvestment A, L.P., a Delaware limited partnership

CP V Coinvestment B, L.P., a Delaware limited partnership

Carlyle Strategic Partners II, L.P., a Delaware limited partnership

CSP II Co-Investment, L.P., a Delaware limited partnership

Carlyle Financial Services BU, L.P., a Delaware limited partnership

 

“Centerbridge Group”

 

Centerbridge Capital Partners, L.P., a Delaware limited partnership

Centerbridge Capital Partners SBS, L.P., a Delaware limited partnership

Centerbridge Capital Partners Strategic, L.P., a Delaware limited partnership

CB BU Investors, L.L.C., a Delaware limited liability company

CB BU Investors II, L.L.C., a Delaware limited liability company

CB BU Investors III, L.L.C., a Delaware limited liability company

 

“Blackstone Group”

 

Blackstone Capital Partners V L.P., a Delaware limited partnership

Blackstone Capital Partners V-AC L.P., a Delaware limited partnership

Blackstone Family Investment Partnership V L.P., a Delaware limited partnership

Blackstone Participation Partnership V L.P., a Delaware limited partnership

 

16

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Notice Information

 

If to the Company or Kanas:

 

BankUnited, Inc.

14817 Oak Lane

Miami Lakes, FL  33016

Attention: John A. Kanas

Facsimile: (866) 509-1301

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036

Attention:  Richard Aftanas

Facsimile No.:  (212) 735-2000

 

If to the Carlyle Group:

 

c/o The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: John Redett

Facsimile: 212-813-4789

 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Maripat Alpuche

Facsimile: 212-455-2502

 

If to the Centerbridge Group:

 

c/o Centerbridge Partners, L.P.

375 Park Avenue, 12th Floor

New York, NY 10152

Attention: Lance West

Facsimile: 212-672-4562

 

17

--------------------------------------------------------------------------------


 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Wilson S. Neely

Caroline B. Gottschalk

Facsimile: 212-455-2502

 

New York Life Capital Partners

51 Madison Avenue, Suite 1600

New York, NY  10010

Attention: Amanda Parness

Facsimile No.: (212) 576-5591

Email:

amanda_parness@nylim.com

 

nylcap-reporting@nylim.com

 

If to the WL Ross Group:

 

WL Ross & Co. LLC

1166 Avenue of the Americas

New York, NY 10036

Attention: Michael J. Gibbons

Chief Financial Officer

Facsimile: (212) 317-4891

 

With copies (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Nicholas G. Demmo

Matthew M. Guest

Facsimile: (212) 403-2000

 

If to Blackstone Group:

 

c/o The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Chinh E. Chu

Facsimile: 212-583-5722

 

18

--------------------------------------------------------------------------------


 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: William R. Dougherty

Facsimile: 212-455-2502

 

19

--------------------------------------------------------------------------------
